IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


ALAN D. TAYLOR,

              Appellant,

 v.                                                       Case No. 5D18-295

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed June 8, 2018

3.850 Appeal from the Circuit Court
for Putnam County,
Scott C. Dupont, Judge.

Alan D. Taylor, Daytona Beach, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Roark Wall,
Assistant Attorney General, Daytona
Beach, for Appellee.


LAMBERT, J.

       Alan D. Taylor appeals the summary denial of his motion for postconviction relief

filed under Florida Rule of Criminal Procedure 3.850. Taylor’s sole ground for relief

asserted in his motion was that his trial counsel was ineffective for failing to convey to him

the State’s favorable plea offer. Because this claim was not sufficiently pleaded, we
reverse the postconviction court’s order and remand to allow Taylor an opportunity to

amend his motion.

       In 2004, following a jury trial, Taylor was convicted of planting a hoax bomb and

robbery. He was sentenced to serve fifteen years in prison on each count, with the

sentences running concurrently on each count, but consecutively to a lengthy prison

sentence that Taylor was serving out of Alachua County.           Taylor’s convictions and

sentences were affirmed on direct appeal without opinion. See Taylor v. State, 923 So.
2d 1184 (Fla. 5th DCA 2006).

       In June 2017, Taylor filed the present motion alleging that in August 2015, he first

became aware of a plea offer made by the State to his counsel shortly before trial in which

the State offered to resolve the case with Taylor serving a thirteen-year prison sentence

on count one, to run concurrently with his Alachua County prison sentence, and serving

two years in prison on count two, consecutively to his prison sentence from Alachua

County. Taylor averred that his counsel never informed him about this plea offer “at any

time before, during, or after trial.”

       The postconviction court ordered the State to respond to Taylor’s motion, which it

did. The State asserted that Taylor’s motion was untimely under rule 3.850 because it

was filed more than two years after his judgment and sentence became final and Taylor

could not show under the rule 3.850(b)(1) newly discovered fact exception to this two-

year filing requirement that he could not have discovered the aforementioned plea offer

by the exercise of due diligence. In denying Taylor’s motion, the court agreed with the

State that Taylor “was less than diligent in his untimely pursuit.”




                                              2
      REVERSED and REMANDED, with directions.

COHEN, C.J., and EDWARDS, J., concur.




3.850(f)(5). Otherwise, an evidentiary hearing is required to resolve the motion, including
determining whether Taylor exercised due diligence in discovering the plea offer. The
present order had no record attachments. Second, the court’s indication in its denial order
that Taylor essentially failed to establish under Wright v. State, 857 So. 2d 861 (Fla.
2003), that “the newly discovered evidence is of such a nature as to probably produce an
acquittal” has no application here as Taylor’s “newly discovered” claim is based upon an
allegedly undisclosed plea offer. See Petit-Homme v. State, 205 So. 3d 848, 849 (Fla.
4th DCA 2016) (reversing a summary denial of a newly discovered plea offer claim and
remanding for further proceedings to address whether the defendant could have learned
of the offer within the two-year time limit of rule 3.850).


                                            4
      REVERSED and REMANDED, with directions.

COHEN, C.J., and EDWARDS, J., concur.




3.850(f)(5). Otherwise, an evidentiary hearing is required to resolve the motion, including
determining whether Taylor exercised due diligence in discovering the plea offer. The
present order had no record attachments. Second, the court’s indication in its denial order
that Taylor essentially failed to establish under Wright v. State, 857 So. 2d 861 (Fla.
2003), that “the newly discovered evidence is of such a nature as to probably produce an
acquittal” has no application here as Taylor’s “newly discovered” claim is based upon an
allegedly undisclosed plea offer. See Petit-Homme v. State, 205 So. 3d 848, 849 (Fla.
4th DCA 2016) (reversing a summary denial of a newly discovered plea offer claim and
remanding for further proceedings to address whether the defendant could have learned
of the offer within the two-year time limit of rule 3.850).


                                            4